Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered July 9, 1990, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends, inter alia, that the court erred when it allowed the prosecution to amend the bill of particulars to reflect that the crimes occurred in an abandoned building located at 265 New Lots Avenue rather than at 260 New Lots Avenue. We disagree. Since the amendment did not change the theory of the prosecution or prejudice the defendant, and since there was no evidence that the prosecutor acted in bad faith in failing to correct the mistaken address earlier, the court did not err in allowing the amendment (see, CPL 200.70; People v Page, 89 AD2d 878). In addition, we note that the court offered the defense counsel a continuance to examine the new address before proceeding with cross-examination of the People’s witnesses.
We have examined the defendant’s remaining contentions and find that they are unpreserved for appellate review or without merit. Bracken, J. P., Sullivan, Harwood and Lawrence, JJ., concur.